11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT


In the interest of M.R., a child,          * From the 161st District
                                             Court of Ector County,
                                             Trial Court No. B-2980-PC.

No. 11-13-00029-CV                         * July 25, 2013

                                           * Memorandum Opinion by Willson, J.
                                             (Panel consists of: Wright, C.J.,
                                             McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, the
trial court’s order is reversed with respect to the mother insofar as the order
terminated her parental rights, and the cause is remanded to the district court for
further proceedings regarding the mother’s parental rights. Any proceeding on
remand must be commenced within 180 days of this court’s mandate. TEX. R. APP.
P. 28.4. The order of the trial court terminating the father’s parental rights is
affirmed.